 


109 HR 6332 IH: Sandra Day O’Connor and William H. Rehnquist Law Centers Establishment Act of 2006
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6332 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Mr. Kolbe (for himself, Ms. Eshoo, and Ms. Zoe Lofgren of California) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish the Sandra Day O’Connor Center on Constitutional Law at Stanford Law School and to establish the William H. Rehnquist Center on Constitutional Structures of Government at the University of Arizona James E. Rogers School of Law. 
 
 
1.Short titleThis Act may be cited as the Sandra Day O’Connor and William H. Rehnquist Law Centers Establishment Act of 2006. 
2.DefinitionsIn this Act: 
(1)Law centersThe term Law Centers means— 
(A)the Sandra Day O’Connor Center on Constitutional Law; and 
(B)the William H. Rehnquist Center on Constitutional Structures of Government. 
(2)Law schoolsThe term Law Schools means— 
(A)the Stanford Law School; and 
(B)the University of Arizona James E. Rogers School of Law. 
3.Grants 
(a)In generalThe Attorney General may provide a grant to— 
(1)the Stanford Law School, for use in establishing the Sandra Day O’Connor Center on Constitutional Law; and 
(2)the University of Arizona James E. Rogers School of Law, for use in establishing the William H. Rehnquist Center on Constitutional Structures of Government. 
(b)ApplicationTo receive assistance under subsection (a), each Law School shall submit to the Attorney General an application at such time, in such manner, and containing such additional information as the Attorney General may require. 
(c)Use of fundsTo support the establishment of the Law Centers, the Law Schools shall use grant funds provided under subsection (a) to fund— 
(1)the employment of a director and staff for each Law Center; 
(2)program operations that meet such requirements as may be established by the Attorney General; and 
(3)permanent allocations for endowment of the Law Center established at the Law School. 
(d)Non-federal contributionEach Law School shall provide a non-Federal contribution in the form of— 
(1)direct expenditures; 
(2)facilities; 
(3)in-kind services; or 
(4)permanent allocations for endowment of the Law Center established at the Law School. 
4.Authorization of Appropriations 
(a)In generalThere is authorized to be appropriated to the Attorney General to carry out this Act $4,000,000 for each of fiscal years 2007 through 2011, of which $2,000,000 is authorized to be appropriated to each of the Law Schools for each of those fiscal years. 
(b)Unexpended fundsFunds appropriated pursuant to this Act are authorized to remain available until expended. For purposes of this subsection, funds used for permanent allocations for endowment of a Law Center established at a Law School shall be treated as expended. 
 
